Order filed October 17, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-11-00570-CV
                                  ____________

                    IN THE MATTER OF R.A., Appellant


                On Appeal from the County Court at Law No 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 07-CJV-013620

                                   ORDER

      This appeal was abated for the court to reconsider its previous ruling
requiring non-public registration as a sex offender, which was signed June 22,
2011. A hearing was held on March 5, 2013. After the hearing, the trial court
signed a new order denying reconsideration and ordering non-public registration as
a sex offender. To date, our record has not been supplemented with the new order.
Accordingly, we issue the following order, pursuant to Tex. R. App. P. 34.5(c).

            The Fort Bend County Clerk is directed to file a supplemental clerk’s
record on or before October 31, 2013, containing the trial court’s order denying
reconsideration of its order requiring non-public registration as a sex offender,
which was signed on or about March 5, 2013.

       If the omitted item is not part of the case file, the clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is
not a part of the case file.



                                  PER CURIAM




                                           2